Citation Nr: 0621879	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-23 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected sinusitis with sinus headaches and acute rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1999.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDING OF FACT

During the appeal period, sinusitis with sinus headaches and 
acute rhinitis has not been manifested by more than one or 
two incapacitating episodes per year requiring four to six 
weeks of antibiotic treatment or three to six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.  


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
sinusitis with sinus headaches and acute rhinitis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6513 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2005).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2005).  

The veteran has appealed the February 2003 rating decision 
that granted service connection for sinusitis with sinus 
headaches and acute rhinitis pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6513, and assigned a noncompensable 
evaluation effective March 1, 1999.  Because the veteran is 
appealing the initial assignment of his sinusitis rating, the 
severity of the disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In arriving at the decision in this case, the Board 
has considered the requirements of Fenderson; however, the 
evidence of record shows that the manifestations of his 
service-connected sinusitis have been generally consistent 
during the period in question.

The veteran contends that his symptoms more nearly 
approximate the criteria for a 30 percent evaluation.  See 
April 2003 Notice of Disagreement (NOD); August 2003 VA Form 
9/statement in support of claim.  38 C.F.R. § 4.97, 
Diagnostic Code 6513 provides that a 10 percent evaluation 
will be assigned where there are one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation will be assigned where 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  See Note, 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2005).  

The veteran underwent two VA compensation and pension (C&P) 
examinations in July 2000.  During the arrhythmias 
examination, the veteran indicated that he continues to have 
postnasal drip with bitemporal headaches, which usually last 
for two weeks and occur every two years.  During the nose, 
sinus, larynx and pharynx examination, he reported 
experiencing pressure of both temporal areas, frontal 
headaches, nasal congestion with difficulty breathing through 
his nose, and postnasal drip.  The veteran also stated that 
his symptoms occur approximately twice a year and denied a 
history of allergies, purulent nasal discharge, or epistaxis.  
He reported that his symptoms usually begin with halitosis 
followed by sinusitis, and were being treated with nasal 
sprays with some success; he denied hoarseness or change in 
speech.  Physical examination revealed no external 
deformities, lesions, or purulent discharge.  The veteran had 
a deviated nasal septum to the left, mucous membranes were 
pink, and maxillary and frontal sinuses were tender to 
palpation.  The oropharynx had a postnasal drip and the uvula 
was absent secondary to palatoplasty.  

The evidence of record does not support the assignment of a 
compensable rating for sinusitis with sinus headaches and 
acute rhinitis under Diagnostic Code 6513.  There is no 
evidence to suggest that the veteran suffered any 
incapacitating episodes requiring prolonged antibiotic 
treatment.  In fact, the veteran was using over-the-counter 
decongestants and nasal sprays.  See e.g., July 2000 VA C&P 
nose, sinus, larynx and pharynx examination report; January 
2002 ambulatory care note.  Nor is there evidence to suggest 
that he suffered three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  The veteran sought treatment 
for nasal congestion and increasing sinus pressure with 
occasional mucous discharge on several occasions.  See June 
2000, December 2000, March 2001 and January 2002 VA 
ambulatory care notes; medical records from the Family 
Medical Center dated November 2002 to August 2003.  By his 
own account, however, the veteran's symptoms occur only twice 
per year, and he does not suffer purulent discharge.  See 
July 2000 VA C&P nose, sinus, larynx and pharynx examination.  
Moreover, the medical records from both VA and the Family 
Medical Center contain no more than two visits per year with 
complaints of sinusitis.  Based on the foregoing, an increase 
in disability compensation is not warranted, as the veteran's 
disability does not more nearly approximate the next higher 
evaluation.  See 38 C.F.R. § 4.7.

A June 2001 ambulatory care note indicates that the veteran 
has been diagnosed with allergic rhinitis; as such, 
consideration has also been given to the rating criteria for 
this condition found at 38 C.F.R. § 4.97, Diagnostic Code 
6522 (2005).  Allergic rhinitis is rated at 30 percent if 
there are polyps and at 10 percent without polyps but with 
greater than 50 percent obstruction of nasal passages on both 
sides, or complete obstruction on one side.  A July 2000 x-
ray of the veteran's sinuses found normal development and 
satisfactory aeration throughout.  There was no evidence of 
mucosal thickening, polyp formation or retained secretions, 
and an impression of normal paranasal sinuses was made.  
Based on the evidence of record, a compensable rating under 
this diagnostic code is not warranted.  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As the initial unfavorable decision in this case was made in 
March 2000, prior to the enactment of the statute pertaining 
to the duty to notify and the duty to assist, the RO did not 
err in failing to comply with the timing requirements of the 
notice.  
Id.  The veteran subsequently received "content-complying 
notice" and proper VA process by means of notice letters 
dated in September 2001 and June 2004.  By means of these 
letters, the veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; the 
responsibilities on both his part and VA's in developing the 
claims; and of the need to provide any evidence in his 
possession that pertains to the claim.  

The Board acknowledges that the June 2004 letter provided the 
veteran with information regarding the evidence needed to 
establish a claim for service connection rather than a higher 
rating.  The veteran has not been prejudiced by this 
omission, as he was provided notice of what evidence was 
needed to establish entitlement to a higher evaluation prior 
to the rating decision that is the subject of this appeal in 
the September 2001 letter.  

While the appellant has not claimed that VA has not complied 
with the notice requirements, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are no longer applicable with regard 
to the initial rating claim on appeal as service connection 
for sinusitis has been granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006) (holding that the Board does not commit 
prejudicial error in concluding that a notice letter complied 
with § 5103(a) and § 3.159(b), where a claim for service 
connection has been substantiated, because such notice is not 
required).  Once a claim for service connection is 
substantiated, VA's statutory duties are specified under 
38 U.S.C.A. §§ 5104 and 7105, and applicable regulatory 
duties are found at 38 C.F.R. § 3.103.  Id.  VA satisfied 
these duties by issuance of the rating decision, statement of 
the case, and supplemental statement of the case.  In 
addition, the case was remanded for further development and 
for due process reasons in 2004.  Regardless, as no higher 
initial disability rating or earlier effective date will be 
assigned, there can be no possibility of any prejudice to the 
veteran under the holding in Dingess.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  This duty has also been 
met, as the relevant VA and private treatment records have 
been obtained and the veteran has been examined to determine 
the current level of his disability.  The record does not 
suggest the existence of additional, pertinent evidence that 
has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.




ORDER

A compensable disability evaluation for service-connected 
sinusitis with sinus headaches and acute rhinitis is denied.


____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


